ORDER DENYING MOTIONS OF CITIZENS STATE BANK OF NEVADA AND COMMUNITY FEDERAL SAVINGS AND LOAN ASSOCIATION TO DISMISS CHAPTER 7 CASE; DIRECTING ADMINISTRATION TO PROCEED; AND DIRECTING DEBTORS’ COUNSEL TO SUBMIT AND SERVE DETAILED STATEMENT SUPPORTING CLAIM FOR ATTORNEY’S FEES AND LIEN AGAINST GROWING CROPS WITHIN 10 DAYS OF OCTOBER 24, 1984
DENNIS J. STEWART, Bankruptcy Judge.
After due consideration, the court has determined that the movants’ motions to dismiss should, in the best interests of the creditors and the estate, be denied. The movants’ interests in collateral should be adequately protected by the court’s granting their respective motions for relief from the automatic stay on October 24, 1984. As to unsecured claims, including any deficiency to secured creditors, the facts of this case tend to show that the trustee’s taking over and marshaling unsecured assets is the best available process for protection of the unsecured claims. This is especially so in view of the fact that counsel for the debtors have asserted a prebankruptcy lien against some of the assets. The dismissal of the prior chapter 11 case with prejudice bars only the filing of a subsequent chapter 11 case, not the within chapter 7 case, in which a demonstrably different form of relief is sought.
Accordingly, it is hereby
ORDERED that the motions of the Citizens State Bank of Nevada and the Community Federal Savings and Loan Association to dismiss the within chapter 7 proceedings be, and they are hereby, denied. It is further
ORDERED that administration of the assets of the bankruptcy estate proceed. And it is further
ORDERED that counsel for the debtors submit and serve copies of detailed statements supporting their claim for attorney’s fees and lien on growing crops and any other property of debtors.